Trust for Advised Portfolios c/o U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, Wisconsin 53202 November 10, 2014 VIA EDGAR TRANSMISSION U.S. Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, D.C.20549 Re:Trust for Advised Portfolios (the “Trust”) File Nos.: 333-108394 and 811-21422 1919 Financial Services Fund (S000046891) 1919 Socially Responsive Balanced Fund (S000046892) 1919 Maryland Tax-Free Income Fund (S000046893) 1919 Variable Socially Responsive Balanced Fund ((S000046894) Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, the Investment Company Act of 1940, as amended, and the regulations thereunder, the Trust on behalf of its series, 1919 Financial Services Fund, 1919 Socially Responsive Balanced Fund, 1919 Maryland Tax-Free Income Fund and 1919 Variable Socially Responsive Balanced Fund (the “Funds”), hereby certifies that the forms of Prospectuses and Statements of Additional Information that would have been filed under Rule 497(b) or (c) would not have differed from that contained in the most recent amendment dated November 10, 2014, and filed electronically as Post-Effective Amendment No. 49 to the Trust’s Registration Statement on FormN-1A on November 7, 2014. If you have any questions or require further information, please do not hesitate to contact the undersigned at (414) 765-6609. Sincerely, /s/ Jeanine M. Bajczyk Jeanine M. Bajczyk, Esq. Secretary Trust for Advised Portfolios
